Citation Nr: 0901958	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-36 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for disc degeneration with stenosis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to May 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which continued the veteran's disability 
rating of 20 percent for disc degeneration with stenosis.

In November 2008, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the transcript is 
associated with the record.


FINDINGS OF FACT

1.  During the pendency of the appeal, the veteran's service-
connected disc degeneration with stenosis is characterized by 
moderate limitation of motion of the thoracolumbar spine.

2.  Evidence of forward flexion of the thoracolumbar spine of 
30 degrees or less is not of record.

3.  Evidence of ankylosis of the cervical or thoracolumbar 
spine, either favorable or unfavorable, is not of record.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected disc degeneration with stenosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
A February 2006 letter, provided to the veteran before the 
June 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The letter informed the veteran of what evidence 
was needed to establish his claim, what VA would do and had 
done, and what evidence he should provide.  The February 2006 
letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

Here, the February 2006 and March 2006 VCAA notice letters of 
record are not compliant with the requirements of Vazquez-
Flores, supra.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores, 
supra) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Additionally, consideration should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial." Vazquez-Flores, 
supra.

In this case, the presumption of prejudice due to the content 
errors in VCAA notice for his increased rating claim has been 
rebutted.  Specifically, a reasonable person should have 
known the criteria after receiving the November 2006 
statement of the case, which provided the veteran with a 
summary of the pertinent evidence as to his increased rating 
claim, a citation to the pertinent laws and regulations 
governing a higher rating for his claim, and a summary of the 
reasons and bases for the RO's decision to deny a higher 
rating for his disc degeneration with stenosis.  
Additionally, the veteran is not prejudiced by the content 
error in VCAA notice, because the examinations with which VA 
provided the veteran in March 2006 and March 2008 tested the 
veteran for the factors which appear in the applicable rating 
criteria.  Thus, the presumption of prejudice has been 
rebutted.  Thereafter, the AOJ readjudicated the veteran's 
claim for an increased rating and issued a supplemental 
statement of the case in July 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained.  Also, the 
veteran was provided the opportunity to present testimony at 
a hearing on appeal before the undersigned Veterans Law Judge 
in November 2008.  Additionally, the veteran was provided 
with VA examinations in March 2006 and March 2008.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

A new rating formula for the spine became effective on 
September 26, 2003.  Under the new rating formula, residuals 
of a lumbar spine injury should be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height, warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater  
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

Alternatively Diagnostic Code 5243 provides for a 10 percent 
rating when the incapacitating episodes had a total duration 
of at least one week, but less than two weeks, during the 
past 12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum 60 
percent rating is warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Whichever method results in the higher 
rating is to be applied.  38 C.F.R. § 4.25.

Note 1 following Diagnostic Code 5243 provides that for the 
purposes of evaluations under such Diagnostic Code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

The veteran was initially granted service connection for disc 
degeneration with stenosis in an August 1993 rating decision, 
and assigned a disability rating of 10 percent, effective 
December 31, 1991.  In a July 1999 rating decision, the 
veteran's disability rating was increased to 20 percent, 
effective October 27, 1998.  In January 2006, the veteran 
filed a claim for an increased rating for his back condition.

The veteran contends in his January 2006 claim that his back 
condition is worsening.  At his November 2008 hearing before 
the undersigned Veterans Law Judge, the veteran stated that 
he missed approximately two weeks from work because of his 
back condition.  The veteran did not mention having been 
prescribed bed rest by a physician.  The veteran cited 
stiffness in his neck, and weakness in his knees.

In February 1992, the veteran was provided with his first VA 
examination.  The examiner diagnosed the veteran with a  
myofascial problem in his lower back.  Lumbar spine x-rays 
and a magnetic resonance imaging (MRI) showed disc disease at 
L4-5 and L5-S1.  The MRI also displayed spinal stenosis at 
L4-5.

An MRI performed in March 1992, pursuant to the VA examiner's 
referral, revealed mild combined spinal stenosis at L4-5, and 
mild bulging and disc bulging at L5-S1, without herniation of 
disc material.

In April 1993, the veteran was provided with his second VA 
examination.  The VA examiner diagnosed the veteran with low 
back pain with mild spinal stenosis at L4-S1.  He noted that 
the veteran had originally injured his back in 1976, from 
picking up a trailer.

In October 1998, the veteran sought treatment at a VA 
facility.  The veteran reported that he reinjured his back 
when moving a Coke machine.

In May 1999, the veteran was provided a transcutaneous 
electrical nerve stimulation (TENS) machine by VA.  The 
veteran reported that it relieved about 70% of his back pain.

The veteran had another MRI scan of his lumbar spine in July 
2004.  On the basis of the MRI, the physician found lower 
lumbar intervertebral disk degenerative changes with loss of 
T2-weighted signal at the L4-5 level, and loss of signal and 
loss of height at the L5-S1 level.  The physician also found 
small lumbar dural sac most prominently at the L3-4 and L4-5 
levels, primarily related to prominence of the posterior 
epidural fat and a slightly small bony canal.  The physician 
further found some facet and ligamentum flavum hypertrophic 
changes at the L3-4, L4-5, and L5-S1 levels.  The physician 
also found advanced changes of chronic disk degeneration at 
L5-S1, and early evidence of disk degeneration at L4-5.

The veteran had another MRI scan of his lumbar spine in 
February 2006.  The physician found mild degenerative disk 
narrowing at L4-5, with moderate to severe degenerative disk 
disease changes at L5-S1.

In March 2006, the veteran was provided with his third VA 
examination.  The veteran's range of motion for his 
thoracolumbar spine included forward flexion of 0 to 80 
degrees, with pain at 60 degrees.  Extension was 0 to 20 
degrees, with pain at 10 degrees.  Right lateral flexion was 
0 to 30 degrees, with pain at 20 degrees.  Left lateral 
flexion was 0 to 30 degrees, with pain at 20 degrees.  Right 
and left rotation were 0 to 20 degrees, with pain at 15 
degrees.  The joint function of the spine was additionally 
limited after repetitive use by pain, fatigue, weakness, and 
lack of endurance.  Lack of endurance had a major functional 
impact.  The function of the spine was not limited by 
incoordination.  The additional limitations could not be 
expressed in degrees.  There was no sign of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  There was muscle spasm and tenderness noted at 
L5 and S1.  There was no ankylosis of the spine.

In March 2008, the veteran was provided with his fourth VA 
examination.  The veteran's range of motion for his 
thoracolumbar spine included forward flexion of 0 to 90 
degrees, with pain at 80 degrees.  Extension was 0 to 30 
degrees, with pain at 30 degrees.  Right lateral flexion was 
0 to 30 degrees, with pain at 30 degrees.  Left lateral 
flexion was 0 to 30 degrees, with pain at 30 degrees.  Right 
and left rotation were 0 to 30 degrees, with pain at 30 
degrees.  The joint function of the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The 
inspection of the spine revealed normal head position with 
symmetry in appearance.  There was symmetry of spinal motion 
with normal curvatures of the spine.  There was no sign of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  There was no evidence of radiating pain on 
movement.  Muscle spasm was absent.  No tenderness was noted.  
There was no ankylosis of the lumbar spine.

Based on the above findings, the veteran's symptoms do not 
meet the criteria for a rating of more than 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
because there is no evidence of forward flexion of the 
cervical spine of 15 degrees or less; of forward flexion of 
the thoracolumbar spine 30 degrees or less; or of ankylosis 
of any kind.  Also, because there is no evidence of bed rest 
prescribed by a physician, the veteran is not rated based on 
incapacitating episodes.  The Board notes that, even if the 
veteran were rated on the basis of incapacitating episodes, 
he stated at his November 2008 hearing that he had missed two 
weeks of work; because he did not miss four weeks or more, he 
nonetheless would not have been entitled to a rating of more 
than 20 percent disabling.  Further, neurological examination 
was normal.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2008).  The Court has held that 
VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca, supra.  The Board notes that Diagnostic Code 
5243 contemplates ratings with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Even with consideration 
of pain on movement, at no point did the veteran's service-
connected back disability fall within the criteria warranting 
more than a 20 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for disc 
degeneration with stenosis might be warranted for any period 
of time during the pendency of this appeal.  However, there 
is no evidence that the veteran's disc degeneration with 
stenosis has been persistently more severe than the extent of 
disability contemplated under the assigned 20 percent rating 
at any time.

The Board has considered the issue of whether the veteran's 
disc degeneration with stenosis, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected disc 
degeneration with stenosis does not meet the applicable 
schedular criteria for a rating in excess of 20 percent 
currently in effect.  There is no benefit of the doubt that 
can be resolved in his favor, as the preponderance of the 
evidence does not show symptoms that more nearly approximate 
the criteria for a higher rating.  Accordingly, the claim for 
an increased rating is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 20 percent for disc 
degeneration with stenosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


